DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09-01-2022 is acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 and 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

    PNG
    media_image1.png
    453
    639
    media_image1.png
    Greyscale

Claim 1 is rejected because it recites limitations “the elastic element (i.e. member 110) not disposed within the rear portion”. The limitations are vague and indefinite because it is not clear how to define where is the rear, the sides and the front portion such as the annotated of applicant fig 1A above or 1A below. The elastic element could be any portion which belongs to the rear portion depending on how one of ordinary skill in the art looks at it.

    PNG
    media_image2.png
    453
    639
    media_image2.png
    Greyscale

Claim 1 is rejected because it recites limitations “the stabilizer not disposed within the side portion”. The limitations are vague and indefinite because it is not clear how to define where is the rear, the sides and the front portion such as the annotated of applicant fig 1A above. The stabilizer could be any portion which belongs to the side portion depending on how one of ordinary skill in the art looks at it.
Claim 1 is rejected because it recites limitations the stabilizer not disposed within the side portion, and the stabilizer comprising a base portion, and wherein the base portions extending completely between lateral and medial sides. It is not clear how the stabilizer not disposed within the side but can be extending completely between lateral and medial sides. 
Any remaining claims are rejected as depending from a rejected base claim.
It is noted that claims 1 and 21-22 are not rejected by prior art due to the confusion as analyzed above. However, it may be rejected in the future, if there the issues are resolved, by Beers et al (2018/0289109) in view of Lin (2012/01080338).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hopkins et al. (10,617,174).
Regarding claim 8, Hopkins discloses a rapid-entry shoe comprising: 
a sole portion (fig 4A-4C, member 412) and an upper (fig 4A-4C, member 414), the upper comprising a rear portion, a side portion, and a forward portion, 
an elastic element disposed at the side portion, the elastic element extending to and forming a portion of a topline of the rapid-entry shoe (fig 4A-4C, member 436, col 11, lines 61-62); 
a stabilizer (fig 4A-4C, member 450) disposed at the rear portion and extending from within the sole portion, the stabilizer comprising a base portion (fig 4A-4C, member 458) at least partially within the sole portion and an elevated portion (fig 4A-4C, member 452 and 454); 

    PNG
    media_image3.png
    398
    932
    media_image3.png
    Greyscale

wherein the stabilizer comprises an arch structure such that the base portion of the stabilizer comprises a first end and a second end, the first end coupled to or extending from a medial side of the sole portion of the rapid-entry shoe and the second end coupled to or extending from a lateral side of the sole portion of the rapid-entry shoe, wherein the elevated portion of the stabilizer extends between the first end and the second end and around the rear portion of the rapid-entry shoe, and wherein the arch structure of the stabilizer and the base portion of the stabilizer together define a window positioned above the sole portion (fig 4B annotated above);
wherein the stabilizer further comprises an expansion zone (fig 4A-4C, member 425) positioned exclusively within the window, the expansion zone coupled to the elevated portion of the stabilizer; 
wherein expansion or deformation of the elastic element enlarges a foot opening of the rapid-entry shoe, and wherein contraction of the elastic element reduces the foot opening of the rapid-entry shoe (col 11, lines 60-67); and 
wherein the stabilizer is comprised of a rigid material (col 10, lines 4-15) such that the rear portion of the upper at which the stabilizer is disposed is configured to resist downward (col 9, lines 61-67).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hopkins et al. (10,617,174), as applied to claim 1 above, and further in view of Beers et al. (2018/0289109).
Regarding claims 23-24, Hopkins teaches all limitations of claim 23-24 except the stabilizer comprises a rigid fin coupled to the elevated portion of the stabilizer, the rigid fin being configured to be vertically stable and laterally mobile relative to the elevated portion of the stabilizer, wherein a concave portion of the rigid fin is coupled to a convex portion of the elevated portion of the stabilizer.  

    PNG
    media_image4.png
    419
    284
    media_image4.png
    Greyscale

Beers teaches a shoe with heel spring device having a rigid fin (i.e. plastic, para 0079, fig 11, member 414) coupled to the elevated portion of the stabilizer, the rigid fin being configured to be vertically stable and laterally mobile relative to the elevated portion of the stabilizer (para 0088), wherein a concave portion of the rigid fin is coupled to a convex portion of the elevated portion of the stabilizer (fig 11 annotated above).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify the shoe of Hopkins by adding a rigid fin, as taught by Beers, in order to slide a user foot forward and downward into the foot-receiving cavity easier (Beers, para 0041). 
Allowable Subject Matter
Claims 14 and 25-26 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior arts are Hopkins (10,617,174) and Gasparovic (7,685,747). However, there is not any reason to add the elastic band of Gasparovic into Hopkins shoe because the elastic band of Gasparovic is help to stabilized the heel portion of the shoe and Hopkins is already had a stabilizer for the heel section.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments with respect to claim(s) 8, filed 09-06-2022, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-THIEU L NGUYEN whose telephone number is (571)270-0476. The examiner can normally be reached M-F 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA D. HUYNH can be reached on (571)272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAO-THIEU L NGUYEN/           Examiner, Art Unit 3732                      
                                                                                                                                                                       
/SHAUN R HURLEY/Primary Examiner, Art Unit 3732